internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-111023-00 date date legend taxpayer buyer parent parent parent company commission a commission b a b c d e f plant this letter responds to your request that we rule on certain tax consequences of the sale of the plant from taxpayer to buyer as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the seller’s qualified nuclear decommissioning fund as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant and the proper allocation_of_basis you have represented the following facts and information relating to the ruling_request the taxpayer historically was a vertically integrated company that owned and operated electric power generation plants and a grid network that interconnected with plr-111023-00 local distribution systems as a public_utility the taxpayer’s rates were exclusively subject_to the jurisdiction of commission a nevertheless for non-rate matters the taxpayer was also subject_to the jurisdiction of commission b in addition as the owner of a d percent interest in a nuclear power plant the plant the taxpayer was also subject_to regulation by the nuclear regulatory commission nrc the plant was placed_in_service on e with an operating license scheduled to expire on f on a taxpayer sold its interest in the plant to buyer as part of this transaction buyer assumed taxpayer’s entire decommissioning liability associated with the plant and taxpayer transferred to buyer a qualified nuclear decommissioning fund and a nonqualified nuclear decommissioning fund these funds were maintained as part of a state-regulated plant-wide master_trust taxpayer was a wholly-owned subsidiary of parent which in turn was a wholly- owned subsidiary of parent on b subsequent to the taxpayer’s sale of its interest in the plant parent merged into parent company is a wholly-owned subsidiary of parent on c taxpayer was merged into company with company surviving as taxpayer’s successor_corporation requested ruling the taxpayer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the taxpayer’s qualified nuclear decommissioning fund to the buyer upon the sale of the plant requested ruling the taxpayer’s qualified nuclear decommissioning fund will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the taxpayer’s qualified nuclear decommissioning fund to the buyer upon the sale of the plant sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the plr-111023-00 taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion however applies to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the qualified nuclear decommissioning fund of the taxpayer will not be disqualified upon the sale when the fund is transferred to the buyer sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus neither the taxpayer nor its qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the taxpayer’s qualified_fund to the buyer requested ruling the taxpayer’s gain_or_loss on the sale of its interest in the plant and other assets excluding the qualified nuclear decommissioning fund to the buyer will equal the difference between its tax basis in such assets and the amount_realized sec_1001 provides that a taxpayer’s gain from the sale of property shall be the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property shall be the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of any applicable_asset_acquisition for purposes of determining the transferee’s basis and the gain_or_loss of the transferor the consideration received for the assets shall be allocated in the same manner as amounts are allocated under sec_338 see sec_1_1060-1t under sec_1060 an applicable_asset_acquisition means any transfer of assets which constitute a trade_or_business and with respect to which the transferee’s basis is plr-111023-00 determined wholly by reference to the consideration paid for such assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_1060-1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash plr-111023-00 and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1_1060-1t a 1060-1t c and 338-6t if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t the federal tax treatment of the qualified nuclear decommissioning fund is determined exclusively under sec_468a and the regulations thereunder the plant including equipment and operating_assets and the assets of the nonqualified decommissioning fund comprise a trade_or_business in taxpayer’s hands and the basis buyer takes in these assets will be determined wholly by reference to the buyer’s consideration thus taxpayer’s transfer of the plant including equipment and operating_assets and the nonqualified_fund to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly taxpayer’s gain_or_loss on the sale of its interests in the plant and associated assets not including the assets in the qualified nuclear decommissioning fund will be the difference between the basis of each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations taxpayer’s amount_realized from the specifically taxpayer will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the nonqualified_fund to the extent taxpayer’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to plr-111023-00 sale of its interests in the plant and associated assets not including the assets in the qualified nuclear decommissioning fund will include the cash received from buyer and the liabilities assumed by buyer to the extent these liabilities are taken into account by the taxpayer for federal_income_tax purposes the liabilities taken into account would include the amount of the decommissioning liability assumed by buyer but not including the portion of the liability to decommission the plant attributable to the qualified_fund on the date of the transfer requested ruling the taxpayer’s basis in the plant and its associated assets was its adjusted_basis in those assets sec_1001 provides that a taxpayer’s gain from the sale of property is the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property is the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the basis of the property as adjusted by sec_1016 accordingly taxpayer’s bases in the plant and the assets in the non-qualified decommissioning fund associated with the plant were its adjusted bases in those assets requested ruling the taxpayer’s amount_realized on the sale of its interest in the plant and associated assets includes the cash received from the buyer and the liabilities and obligations assumed by the buyer to the extent such assumed_liabilities and obligations are taken into account as liabilities for federal_income_tax purposes sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold as is discussed below in connection with ruling_request the decommissioning liability from which taxpayer will be the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying assets plr-111023-00 relieved is fixed and determinable as an owner and operator of a nuclear plant taxpayer is required_by_law to provide for eventual decommissioning see cfr sec_50 accordingly taxpayer’s amount_realized from the sale of the plant and the assets in the decommissioning trust funds included the cash received from buyer and the assumed_liabilities to the extent these liabilities are taken into account for federal_income_tax purposes the liabilities taken into account would include the amount of the decommissioning liability assumed by buyer not including the portion of the liability to decommission plant attributable to the qualified nuclear decommissioning fund on the date of the sale requested ruling in the year_of_sale the taxpayer shall be entitled to a current deduction under sec_1_461-4 in an amount equal to the total of any amounts treated as realized by the taxpayer as a result of the buyer’s assumption_of_liabilities with respect to the plant sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the taxpayer clearly has the obligation to decommission the plant the fact of the obligation arose many years ago at the time the taxpayer obtained its license to operate the plant see c f_r sections dollar_figure and plr-111023-00 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of the taxpayer’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plant and the commissions in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the taxpayer’s amount_realized at that time the taxpayer will be entitled to a deduction for the amount of its decommissioning liability associated with the plant expressly assumed by the buyer and included in the taxpayer’s amount_realized this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in accordance with the powers of attorney we are sending a copy of this ruling letter to your authorized representative we are also sending a copy of this letter to the appropriate director of the large_and_mid-size_business_division sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
